DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended and new grounds of rejection are below set forth addressing the new and amended claims field 2/7/2022.  
The remarks in conjunction with the amended claims filed 2/7/2022 are not persuasive to overcome the below rejections for the reasons more fully below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 2/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17060675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 9, 11-13, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “wherein the anaerobic sealant lubricant composition is free of any resin other than acrylate. The specification does not set forth a list or specific information about resins or a definition thereof so as to support exclusion of all resins other than acrylate.  Further the claims require several additives which encompass resins for example, a rheology modifier which is defined to include various resins such as various bis-phenol A fumarates (See instant specification at [0038])   There is insufficient positive recitation of resins to exclude all resins.  The applicant has not reasonably conveyed to one of ordinary skill in the art at the time the application was filed that the applicant had possession of the claimed invention. 
See MPEP:  Any limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)(emphasis added by examiner) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, 11-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 12 and 15 recite “wherein the anaerobic sealant lubricant composition is free of any resin other than acrylate.” However the claims also require a rheology modifier which is defined to include various resins such as various bis-phenol A fumarates (See instant specification at [0038] identified as a resin) making it unclear which resins are intended to be excluded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102/103
Claim(s) 15-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Attarwala et al (US 2005/0154141)
Regarding Claims 15-18 and 21:
Attarwala et al (US 2005/0154141) teaches an adhesive sealant composition which is applied to threaded bolts and coated [0135] (meeting the limitations of claims 16-18 for article of manufacture, fastener and bolt) comprising 

    PNG
    media_image1.png
    100
    526
    media_image1.png
    Greyscale
(component a)(a difunctional methacrylate)
And comprises initiators such as hydro peroxide initiators [0053] (component d curing agent and of claim 9) in amounts such as 0.1-10 wt. % [0054] curing agents in amounts of 0.1 to 10 wt.% [0066] (component d) and inhibitors and chelators in amounts of 0.1 to 1 wt.%  [0099]
The composition comprises polymeric matrix 2.5 to 20 % [0073] or 7-10 wt.% (see claim 10 reference)
The composition comprises thickeners (component e) rheology modifier and claim 10), plasticizers (component b)  fillers and other agents common to the art.  
Fillers include PTFE and polyethylene which also add lubricity and sealing characteristics [0100](component c lubricant)
And inhibitors and chelators in range of .1 to 1 % [0099] 

    PNG
    media_image2.png
    317
    528
    media_image2.png
    Greyscale

(bisphenol A fumarate resin meeting limitation for rheology modifier)
(poly glycol di methacrylate meeting limitation for acrylate and tetra ethylene glycol di methacrylate of claim 21)
(PTFE meeting limitation for lubricant)
(fumed silica meeting limitation for rheology modifier)
(poly glycol di octanoate meeting limitation for plasticizer) 
(cumene hydroperoxide and hydroquinone curing agent)
(e)  rheology modifier: fumed silica 2 % meeting instant claims 11 and range claims 12-13)
( c) lubricant: PTFE 2% instant claims i.e. claim 15 and claim 20)
( a) acrylate:  Polyethylene glycol dimethacrylate 21% (i.e. ranges of claims 12-13 where range is “about” and instant claims 2-4)(having sufficient specificity as to enable one of ordinary skill in the art at the time of filing the invention to readily envisage di ethylene, tri ethylene tetra ethylene glycol di methacrylate of claims 19 and 21 or in the alternative renders same obvious to try tetra ethylene glycol dimethacrylate) A reference disclosure can anticipate a claim even if the reference does not describe "the limitations Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)
( b) plasticizer: poly glycol dioctanoate i.e. claims  5-6 amount of 11 % within range of claims 12-13) 
( d) curing agent:  cumene hydro peroxide instant claim 9 free radical initiators etc. 7% within range of claims 12-13) 
21:11 acrylate:plasticizer  within the range of 1:1 to about 1:2 of claim 13.

    PNG
    media_image3.png
    506
    619
    media_image3.png
    Greyscale

Acrylate:  Polyethylene glycol dimethacrylate 
Plasticizer:  polyethylene glycol 200 di(2-ethyl hexoate) (i.e. tetraethylene glycol dioctanoate which is an isomer of ethyl hexoate) 


    PNG
    media_image4.png
    378
    800
    media_image4.png
    Greyscale

Lubricant:  polyethylene
Curing agent:  chelator/free radical initiator:  cumene hydro peroxide/chelator aqueous premix
Rheology modifier:  fumed silica 

No other resins are required (see claims of the reference) (the polymerizable compound is a methacrylate polymer and the polymeric matrix may comprise poly hydroxyl alkyl acrylates)
The composition is in an article of manufacture [0104] such as one having bolt, screw or rod like parts [0109] such as threaded bolts which may be coated [0117] (meeting claims 16-18)
Further Regarding Claim 15:
	Attarawala discloses the limitations above set forth.  
The reference having taught the composition of the claims including the specific species in ranges which meet or overlap ranges as used in the claims/specification will 
	Attarawala discloses the composition has good break and prevail torque [0136] 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)   Assuming arguendo the claimed torque strength is not anticipated, the examiner maintains it will be rendered obvious by virtue of overlapping ranges since the reference teaches the claimed compositional components.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim
Claims 2-5, 9 and 11-13 and 19-20 are rejected under 35 U.S.C. 103 as obvious over Attarwala et al (US 2005/0154141) as applied to claims 15-18 and 21 above further in view of Patel et al (US 8,198,345)
Regarding Claims 2-5, 9, and 11-13 and 19-20:
Attarwala et al (US 2005/0154141) discloses the limitations above set forth.  Attarwala teaches an adhesive sealant composition which is applied to threaded bolts and coated [0135] (meeting the limitations of claims 16-18 for article of manufacture, fastener and bolt) 
The composition is in an article of manufacture [0104] such as one having bolt, screw or rod like parts [0109] such as threaded bolts which may be coated [0117] (meeting claims 16-18)
The composition comprises:

    PNG
    media_image1.png
    100
    526
    media_image1.png
    Greyscale
(component a)
And comprises initiators such as hydro peroxide initiators [0053] (component d curing agent and of claim 9) in amounts such as 0.1-10 wt.% [0054]curing agents in amounts of 0.1 to 10 wt.% [0066] (component d) and inhibitors and chelators in amounts of 0.1 to 1 wt.%  [0099]
The composition comprises polymeric matrix 2.5 to 20 % [0073] or 7-10 wt.% (see claim 10 reference)
The composition comprises thickeners (component e) rheology modifier and claim 10), plasticizers (component b)  fillers and other agents common to the art.  
Fillers include PTFE and polyethylene which also add lubricity and sealing characteristics [0100](component c lubricant and claims 7-8)
And inhibitors and chelators in range of .1 to 1 % [0099] 

    PNG
    media_image2.png
    317
    528
    media_image2.png
    Greyscale

(  e)  rheology modifier: fumed silica 2 % meeting instant claims 10-11 and range claims 12-13)
( c) lubricant: PTFE 2% instant claims 7-8)
( a) acrylate:  Poly glycol dimethacrylate 21% (i.e. ranges of claims 12-13 where range is “about” instant claims 2-4)
( b) plasticizer: poly glycol dioctanoate i.e. claims  5-6 amount of 11 % within range of claims 12-13) 
( d) curing agent:  cumene hydro peroxide instant claim 9 free radical initiators etc. 7% within range of claims 12-13) 
21:11 acrylate:plasticizer  within the range of 1:1 to about 1:2 of claim 14.

    PNG
    media_image3.png
    506
    619
    media_image3.png
    Greyscale

Acrylate:  Polyethylene glycol dimethacrylate 
Meeting the limitations of claim 13 a) where the methyl group is G and the R1 is carbon group etc. encompassing the claimed structure)
    PNG
    media_image5.png
    307
    935
    media_image5.png
    Greyscale

And also teaches urethane etc.  [0033-0043]
Plasticizer:  polyethylene glycol 200 di(2-ethyl hexoate) (i.e. tetraethylene glycol dioctanoate which is an isomer of ethyl hexoate) 


    PNG
    media_image4.png
    378
    800
    media_image4.png
    Greyscale

Lubricant:  polyethylene
Curing agent:  chelator/free radical initiator:  cumene hydro peroxide/chelator aqueous premix
Rheology modifier:  fumed silica   
The composition comprises the methacrylate monomer (a) and polymeric matrix (b) the polymeric matrix is in an amount of 2.5 to 20 % [0073] or 7-10 wt. % (see claims 1 and 10 reference) curing agents in ranges of 0.1 to 10 wt. % [0066] inhibitors and chelators 0.1 to 1 wt.% [0099] the polymeric matrix will be limited based upon the strength and stiffness required in the final product and balanced with desired strength of the adhesive or sealing characteristics desired.  For example 5-15% polymeric matrix for high and low strength thread locking properties and non flowable characteristics in final composition [0103] (thereby leaving overlapping ranges of the remaining components)
For example: 

    PNG
    media_image2.png
    317
    528
    media_image2.png
    Greyscale

 	While Attarwala discloses examples comprising specific amounts which meet the claimed ranges of claims 12-13 (esp. where the term “about” is used at 21% is deemed to meet and/or render obvious 20%) 
One of skill in the art at the time of filing the invention in order to optimize the lubricity parameters of the composition can ascertain an amount of the filler/lubricity agent to achieve same.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Attarwala discloses the components such as the thickener, plasticizer, and fillers (i.e. lubricant) can be employed in any reasonable manner to produce the desired functional characteristics.  Inert fillers are pent in relatively high amounts as compared to conventional thread locking systems as the fillers add lubricity.  Fillers include Teflon and PTFE polyethylene [0100] rendering obvious to one of as well as lubricity agents, fillers, etc. (See claim 8 of reference) 
Attarwala does not expressly disclose the composition comprising graphite.
Patel et al (US 8,198,345) discloses a lubricious anaerobic composition (Abstract)similar to that of Attarwala  Patel discloses the composition based on a methacrylate component and an anaerobic cure inducing component and a lubricious agent (C2 L10-20)  The lubricious agent may be selected from graphite, polyethylene, polytetrafluoroethylene and a particular desirable combination includes polyethylene and graphite (C2 L17-25)  Graphite is commercially available (C2 L25-30) 
The methacrylate monomers suitable include polyethylene glycol di methacrylate (C2 L62-68)(instant claims 2-4)the methacrylate is 10-90 wt.% of the composition  (C3 L20-25) and bisphenol F, etc. (C3 L1-12)
The composition comprises additional components to alter the physical properties of either the curable composition or the products thereof (C3 L24-30) including diluent, plasticizers and chelators (meeting instant claim for plasticizer and a curing agent which may be a chelator of claims 12-13, 9, and 15) The composition comprises 40-80 % polyethylene glycol di methacrylate, Bisphenol A Fumarate 10-40 %, graphite 5-30 %, polyethylene 5-30 % etc. (Table 1)(in amounts which overlap the claimed range of 11 to about 75 wt.% of claim 12) 

    PNG
    media_image6.png
    401
    551
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing the invention use graphite in the amounts taught by Patel in the composition of Attarwala in order to impart improved lubricity thereto also since Patel teaches a combination of graphite with another solid such as a polyethylene as being advantageous for improved lubricity and graphite is commercially available making it a simple and available lubricious agent.  Since Attarwala expressly contemplates a solid lubricious agent, adding the graphite of Patel amounts to nothing more than use of a known compound (graphite) in a known environment (anaerobic lubricious sealant) to achieve an expected results (improved lubricity).
Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attarwala et al (US 2005/0154141) in view of Patel et al (US 8,198,345) as applied to claims 2-5, 9 12-13 and 15-18 above alternatively further in view of Kurruray (WO 2016/076336A1) citing to Yui et al US 2017/0334173 for English translation or 
Regarding Claim 6
	Modified Attarawala discloses the limitations above set forth.  Attawara discloses the composition comprising in the above cited tables poly glycol dioctanoate and polyethylene glycol 200 di(2-ethyl hexoate) (i.e. tetraethylene glycol dioctanoate which is an isomer of ethyl hexoate) rendering obvious to one of ordinary skill in the art to try tetraethylene glycol dioctanoate which is an isomer of the PEG200 diethylhexoate and which is a known poly glycol dioctanoate.
	Assuming arguendo it is not obvious to try the species of tetraethylene glycol dioctanoate:
3M Scotch Weld Stainless Steel High Temperature Sealant (2015) discloses a composition comprising 

    PNG
    media_image7.png
    357
    870
    media_image7.png
    Greyscale

Polyglycol dimethacrylate = acrylate of claims 1-3
Tetraethylene glycol dioctanoate = plasticizer of claims 1 and 5-6
Fluoropolymer = lubricant of claims 1 and 7-8

Amorphous treated silica and titanium dioxide = rheology modifier of claims 1, 10 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the tetraethylene glycol dioctanoate of “Scotch” in Attarwala as it is a suitable species of glycol ester for use in sealant compositions;  further since Attarwala expressly contemplates said component using it amounts to nothing more than use of a known compound (tetraethylene glycol dioctanoate) in a known environment (sealant) to achieve an entirely expected result (plasticizing).
	In the alternative:
Kurruray (WO 2016/076336A1) citing to Yui et al US 2017/0334173 for English translation
Yui teaches a film for laminated glass comprising layers [0040] the composition comprises a plasticizer such as 

    PNG
    media_image8.png
    898
    663
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the tetraethylene glycol dioctanoate of Kurruray Yui in Attarwala as it is a suitable species of glycol ester for use in acrylate film compositions;  further since Attarwala expressly contemplates said component using it amounts to nothing more than use of a known compound (tetraethylene glycol dioctanoate) in a known environment (sealant) to achieve an entirely expected result (plasticizing).



Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
New and amended grounds of rejection are above set forth addressing the amended and new claims.  The previous rejections under section 112 have been withdrawn and new rejections under section 112 are above recited.  No additional or new prior art is cited at this time.  The terminal disclaimer has been approved as such the obviousness double patenting rejections are no longer recited.
The rejections under sections 102/103 and 103 are maintained for the following reasons:
Applicant argues the new negative limitation for the composition to be free of resin other than the acrylate is not persuasive.  As above set forth this new limitation gives rise to rejections under section 112 for “new matter” as well as indefiniteness as resin is not defined and the remaining components of the composition may also be classified or referred to as resins.  For example the plasticizer and rheology modifiers as described in the instant specification and as known in the art include resins.  None the less the reference does not require other resins (see the claims of the reference for example:  the polymerizable compound is a methacrylate polymer and the polymeric matrix may comprise poly hydroxyl alkyl acrylates thereby being an acrylate)
Applicant’s remarks with regard to a limitation setting for a “break torque” apply only to claims 15-18 and 21 as this limitation is not recited in the other claims.
Applicant argues the properties of breakaway torque in claim 15 (and dependent claims 16-18 and 21) (this limitation is not recited in the remaining claims)   The In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Applicant argues the examples of the reference will not provide the claimed break torque.  The reference teaches each compositional component in ranges which appear to be within those of the instant disclosure.  The reference is not limited to the examples.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
Applicant points to par. [009, 0010, 0109 and 0136] of the reference and appears to be arguing the reference teaching way from the claimed torque.  This is not persuasive.  Par 0009, 0010 0109 and 0136 relate to the flow ability and melting properties and corresponds strength to the amount of the polymeric matrix additive affecting flow ability and do not limit the break torque expressly or teach away from any particular range.
Regarding the new limitation requiring graphite:  As above set forth in the grounds of rejection, the reference teaches lubricious agents and fillers which are known to include graphite.  The applicant previously argued graphite provides disassembly; however this feature is not claimed in claim 15 bringing into question the argued nexus of graphite and disassembly.
Applicant argues the secondary references cited to reject claim 6 require other resins and therefore should not be combined.  This is not persuasive.  These references are cited as “alternative rejections” as the examiner maintains the species of tetraehtylene glycol dioctanoate is rendered obvious by the cited primary reference.  The primary reference teaches: poly glycol dioctanoate and polyethylene glycol 200 di(2-ethyl hexoate) (i.e. tetraethylene glycol dioctanoate which is an isomer of ethyl hexoate) rendering obvious to one of ordinary skill in the art to try tetraethylene glycol dioctanoate which is an isomer of the PEG200 diethylhexoate and which is a known poly glycol dioctanoate. Nonetheless additional art is recited to further support obviousness.   The prior art traversed is used solely to teach tetra ethylene glycol In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claims broadly refer to additives by their functionality rather than by a species.  The examiner also notes that many components of the chemical composition may be multi-functional.  The applicant may wish to add ranges and species as well as provide an explanation as to why the property will not occur when the claimed compositional components are present and appear to be within the ranges of the instant invention as disclosed (i.e. is it the curing conditions, etc.).  The examiner notes the claims are very broad as they claim components by functionality rather than by chemical name/species and broad ranges.  Applicant may wish to consider narrowing the claims as to range and reciting Markush groups/species to better distinguish from the prior art.  Support must be identified for any and all claim amendments.
The examiner maintains a prima facie showing of anticipation and obviousness as above set forth have been established with the teaching of each and every compositional component and teaching of ranges which meet and/or overlap (esp. where the claimed ranges are phrased as “about”).  
For the above reasons the rejections are maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office actions for various compositions comprising the claimed components acrylate, plasticizer, lubricant, curing agent and rheology modifier including the claimed species.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAMELA H WEISS/Primary Examiner, Art Unit 1759